DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims


Claims 1-26 and 28 have been cancelled; therefore, Claims 27 and 29-50 remain pending in application 14/463,251.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 29-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singhal (US 6938022 B1) in view of Mills (US 5,915,225 A).
As per independent Claim 29, Singhal discloses: a system for paying a provider of goods or services (C4L24-41), wherein the system comprises:
a mobile communication device (See at least, Fig.1; C1L44-49, Handheld Device; C5L49-55, Customer Interface) operable to: access an alias for the purchase of the product, 
wherein: the alias is associated with the consumer, there is a one-to-one, immutable correspondence between identification data and the alias (See at least C6L44-67, “Referring to FIGS. 2 and 3A, the information system 12 preferably stores the anonymous identifier 320 of each of the customers 20 in the identifier database 38A.”; C7L1-L9, “The information system 12 preferably assigns and associates a unique sequence number 330 for each anonymous identifier 320. The sequence number 330 can include any number of characters. The sequence number 330 is subsequently used as a reference to save and retrieve the private data 25 of the customer 20 in the identifying database 38B and non-identifying database 38C. The sequence number 330 is also preferably stored with the anonymous identifier 320 in the identifier database 38A.”; 
C8 L50-67, “FIG. 4 illustrates a preferred anonymous identifier 320 according to the present invention. The anonymous identifier 320 illustrated in FIG. 4 utilizes a single data string 400 that is solely used to verify the user 20 to the information system 12.”; 
C10 L17-L24, “The anonymous identifier 320 is preferably self-created by the user 20 the first time the user 20 interacts with the information system 12. After the anonymous identifier 320 is created, it is preferably stored in the identifier database 38A by the information system 12. Subsequently the anonymous identifier 320 is used to verify the user 20 to the information system 12 so that the user has access to the private data 25 of the user in the information system 12.”; 
While Singhal does disclose that the user can have a part in creating the anonymous identifier, once it is created and saved in the database, there is a one-to-one, immutable correspondence between identification data and the anonymous identifier/ alias),
and the alias is configured to ensure that the payment information is not accessible to the provider (C6-C8, Customer anonymous identifier);
generate a purchase request for the product; transmit the purchase request with the alias to the provider, wherein the purchase request is anonymized with respect to the provider, and wherein the alias is associated with the identification data by a computing component of a communication network, and wherein the identification data is not accessible to the provider (See at least Fig.6C, 8B, 10, and C16-C19); and receive a response from the provider, wherein the response received by the 
While Singhal does disclose the use of handheld (mobile) devices (C1L44-49), which are associated with profile data/ payment data of the user (Fig.2, C5L4-59, C7L20-35). 
Singhal fails to explicitly disclose the use of a mobile device integrated SIM card that is associated with consumer payment information.
However, Mills discloses a mobile device with user payment data saved on the device SIM card, and using the payment data for payment transactions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a SIM card associated with payment information of a consumer, as disclosed by Mills in the system disclosed by Singhal, for the advantage of providing a method/ system for paying a provider of goods or services, with the ability to increase efficiency and effectiveness of the system/ method by incorporating a variety of payment data storage solutions (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 27, Singhal discloses wherein the system comprises a database operable to maintain the payment information of the consumer (Prepaid SIM Card Data) (C6-C8, Customer Databases – Identifying Database, and C16-C19). 
As per Claim 30, Singhal discloses wherein the mobile communication device is operable to transmit the purchase request with the alias to a server (See at least Fig. 8B and C18-C19).
As per Claim 31, Singhal discloses wherein the purchase request is encrypted by a server prior to the purchase request being received by to the provider (See at least Figs. 6C and 8B, C16 and C18-C19).
As per Claim 32, Singhal discloses wherein at least a portion of the purchase request is encrypted (See at least Figs. 6C and 8B, C16 and C18-C19).
As per Claim 33, Singhal discloses wherein the payment by the consumer is maintained anonymously (See at least Figs. 6C and 8B, C16 and C18-C19).
As per Claim 34, Singhal discloses wherein the mobile communication device is operable to display information indicative of the response from the provider (See at least Figs. 6C and 8B, C6, C16, and C18-C19).
As per Claim 35, Singhal discloses wherein the displayed information comprises a time of the purchase request (See at least C6, C16, and C18-C19).
As per Claim 36, Singhal discloses wherein the displayed information comprises an identification of the provider (See at least C6, C16, and C18-C19).
As per Claim 37, Singhal discloses wherein the displayed information comprises the location of the purchase request (See at least C6, C16, and C18-C19).
As per Claim 38, Singhal discloses wherein the purchase request comprises data indicative of a location of the purchase request (See at least C6, C16, and C18-C19).
As per Claim 39, Singhal discloses wherein the purchase request comprises data indicative of the provider (See at least Figs. 6C and 8B, C6, C16, and C18-C19).
As per Claim 40, Singhal discloses wherein the mobile communication device is operable to: Page 4 of 10APPLICATION NO. 14/463,251 (ATTORNEY DOCKET No. 25729US04)REPLY TO OFFICE ACTION OF APRIL 2, 2020transmit a registration request; and access, as a response to the registration request, an alias corresponding to said mobile consumer (See at least Figs. 6C and 8B, and C16-C19).
As per Claim 41, Singhal discloses wherein the mobile communication device is operable to transmit a registration request to a server, wherein the registration request comprises the payment information of the consumer (Prepaid SIM Card Data) (See at least Figs. 6C and 8B, C6-C8, Customer Databases – Identifying Database, and C16-C19).
As per Claim 42, Singhal discloses wherein the payment information of the consumer (Prepaid SIM Card Data) is available during a limited period of time (See at least C6-C8, and C16-C19, “limited period of time” could be a variety of time limits – to include time the user has or uses the system described in the prior art).
As per Claim 43, Singhal discloses wherein the mobile communication device is operable to receive the alias from a server (See at least Figs. 6C and 8B, C16, and C18-C19).
As per Claim 44, Singhal discloses wherein the alias received from the server is encrypted (See at least Figs. 6C and 8B, C16, and C18-C19).
As per Claim 45, Singhal discloses wherein the alias received from the server is managed in an anonymous profile (See at least Figs. 6C and 8B, C16, and C18-C19).
As per Claim 46, Singhal discloses wherein the provider is one of a plurality of providers that share a common server (See at least Figs.1-2).
As per Claim 47, Singhal discloses wherein the consumer is one of a plurality of consumers that share a common server (See at least Figs.1-2).
As per Claim 48, Singhal discloses wherein the provider is operable to access a server through an Internet business portal (See at least Figs.1-2).
As per Claim 49, Singhal discloses wherein the response is one or a plurality of responses defined via the Internet business portal (See at least Figs. 1-2, 6C, and 8B, C16, and C18-C19).
As per Claim 50, Singhal discloses wherein the provider relays the purchase request to one of a plurality of external systems depending on the purchase request (See at least Figs. 1-2, 6C, and 8B, C16, and C18-C19).

Response to Arguments





















Applicant's arguments filed on 4/21/2021, with respect to Claims 27 and 29-50, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant’s arguments are addressed in the rejection above.

Conclusion



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

May 2, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629